UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4676
DENNIS HAMILTON,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 01-4619
MICKEY BAILEY, a/k/a Mitchell
Hayward Bailey,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
     for the Western District of North Carolina, at Asheville.
               Lacy H. Thornburg, District Judge.
                           (CR-00-45)

                      Submitted: June 10, 2002

                      Decided: June 25, 2002

    Before WILKINS, KING, and GREGORY, Circuit Judges.



No. 00-4676 affirmed and No. 01-4619 affirmed in part, vacated in
part, and remanded by unpublished per curiam opinion.
2                    UNITED STATES v. HAMILTON
                             COUNSEL

D. Rodney Kight, Jr., KIGHT LAW OFFICE, Asheville, North Caro-
lina; Robert E. Hensley, Jr., Asheville, North Carolina, for Appel-
lants. Robert J. Conrad, Jr., United States Attorney, Thomas R. Ascik,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Dennis Hamilton (No. 00-4676) and Mickey Bailey (No. 01-4619),
co-conspirators, appeal their convictions and sentences on one count
of conspiracy to possess with intent to distribute methamphetamine
(Hamilton), and conspiracy to possess with intent to distribute mari-
juana (Bailey), in violation of 21 U.S.C.A. § 846 (West 1999). Fol-
lowing a jury trial, the district court sentenced Hamilton to 120
months imprisonment. Bailey was sentenced on a guilty plea to 97
months imprisonment. Hamilton also was sentenced to five years, and
Bailey to three years, of supervised release, and both were assessed
mandatory special assessments. Both timely appealed.

   On appeal, Hamilton claims that he was denied a fair trial by alleg-
edly prejudicial comments made by the government during closing
argument. Specifically he claims error in the prosecutor’s reference to
his name appearing in a notebook of drug contacts used by another
conspirator, after the notebook’s owner was unable to locate Hamil-
ton’s name in the notebook during his trial testimony. We have held
prosecutorial misconduct to be reversible where the prosecutor’s
remarks were in fact improper, and where such improper comments
prejudicially affected the defendant’s substantial rights such that he
is deprived of a fair trial. United States v. Mitchell, 1 F.3d 235, 240
                      UNITED STATES v. HAMILTON                       3
(4th Cir. 1993). Our review here is for plain error because Hamilton
failed to object below. Fed. R. Crim. P. 52(b); United States v. Olano,
507 U.S. 725, 731-32 (1993); United States v. Hastings, 134 F.3d
235, 239 (4th Cir. 1998).

   The witness testified at trial that he "probably" had written Hamil-
ton’s name in the notebook, but that he was unable to "see it right off-
hand." In closing argument, Hamilton’s attorney initiated the
discussion of the notebook, and then the prosecutor referenced the
notebook where the witness kept notes of his drug transactions, stat-
ing that it reflected two dates after which Hamilton’s name appeared.

   We find that the prosecutor’s remarks were neither improper nor
did they impugn the integrity of Hamilton’s conviction. The notebook
was a trial exhibit, thereby providing evidentiary support for the pros-
ecution’s statements. Moreover, the contested remarks were made by
the prosecutor during rebuttal and in response to Hamilton’s counsel’s
closing remarks where he initiated discussion of the notebook and the
witness’s failure to locate Hamilton’s name in it. Finally, even assum-
ing, arguendo, the statement was improper, we find that the state-
ments did not prejudicially affect Hamilton’s substantial rights such
that he was deprived of a fair trial, given the other evidence against
him, which included the testimony of five witnesses who testified
they saw Hamilton sell drugs. Accordingly, we affirm Hamilton’s
conviction and sentence.

   Bailey’s sole claim on appeal is that his ninety-seven month sen-
tence on a single count of conspiring to distribute marijuana violates
Apprendi v. New Jersey, 530 U.S. 466 (2000), because the indictment
charged him with an unspecified amount of marijuana. The United
States filed a separate information pursuant to 21 U.S.C.A. § 841(b)
(West 1999 & Supp. 2002), alleging more than 1000 kilograms of
marijuana. Bailey pled guilty to the charge without a written plea
agreement, specifically reserving the right to contest the drug amount.
At his sentencing hearing, Bailey lodged a timely objection pursuant
to Apprendi.

  The district judge found by a preponderance of evidence, consistent
with the statements in the presentence investigation report, that the
amount of marijuana involved in the conspiracy to which Bailey pled
4                    UNITED STATES v. HAMILTON
guilty was 1216 kilograms, and sentenced Bailey to ninety-seven
months. The United States has confessed error by the district court
relative to Bailey’s sentence because his prison sentence exceeds the
statutory maximum sentence of sixty months under 21 U.S.C.A.
§ 841(b)(1)(D) (West Supp. 2002). See, e.g., United States v. Cromar-
tie, 267 F.3d 1293, 1296 (11th Cir. 2001).

  We affirm Bailey’s conviction. However, because it is clear that
Bailey’s sentence violates Apprendi, we vacate his sentence and
remand the case for resentencing. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                          No. 00-4676 - AFFIRMED

                              No. 01-4619 - AFFIRMED IN PART,
                            VACATED IN PART, AND REMANDED